Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-25 in the reply filed on 8/13/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dave Christensen on 8/27/2021.

The application has been amended as follows: 

1. (Currently Amended) A dual ended handle comprising: 
a pole with a first pole end and a second pole end, the first pole end having a first male threaded fastener and an implement connecting feature having a tapered cone, the second pole end having a second male threaded fastener and a locking member; and 
a grip having a first grip end having a first female threaded counter bore and a tapered portion configured to releasably engage at least one of the first male threaded fastener [[or]] and the implement connecting feature of the first pole end, and a second grip end having a second female threaded counter bore and a locking portion configured to releasably engage the second male threaded fastener of the second pole end.  
2. (Currently Amended) The handle of claim 1, wherein the locking portion of the second grip end further comprises at least one locking tooth configured to engage the locking member and selectively prevent unthreading of the grip.  
3. (Original) The handle of claim 2, wherein the locking member includes a locking arm configured to engage the at least one locking tooth.  
4. (Original) The handle of claim 3, wherein the at least one locking tooth is disposed within a recess.  
5. (Currently Amended) The handle of claim 4, wherein the second female threaded counter bore extends from the recess.  
6. (Currently Amended) The handle of claim 1, wherein the first grip end includes an opening sized to receive the tapered cone, the opening having [[a]] the tapered portion positioned to engage the tapered cone when the first grip end is coupled to the first pole end.  
7. (Currently Amended) The handle of claim 6, wherein the first male threaded fastener is within the first female threaded counter bore extending from the opening.  
8. (Currently Amended) The handle of claim 1, wherein the first male threaded fastener and the second male threaded fastener are the same thread size.  

10. (Currently Amended) A dual ended handle comprising: 
a hollow pole with a first pole end and an opposing second pole end; 
a connection member coupled to the first pole end, the connection member having a first male threaded fastener and an implement connecting feature having a tapered cone; 
a locking member coupled to the second pole end, the locking member having a second male threaded fastener and a locking means; and 
a grip having a first grip end and a second grip end, the first grip end having a first female threaded counter bore and a tapered portion grip end having a second female threaded counter bore and a locking portion 
11. (Currently Amended) The dual ended handle of claim 10, wherein: 
the locking means includes at least one arm that is movable between a first position and a second position; and 
the [[grip]] locking portion of the second grip end includes a recess having at least one locking tooth, the at least one arm and at least one locking tooth cooperating to selectively prevent uncoupling of the grip from the locking member when the grip is coupled to the locking member.  

13. (Currently Amended) The dual ended handle of claim 11, wherein the [[grip]] second grip end includes [[a]] the second female threaded counter bore sized to couple with the second male threaded fastener.  
14. (Currently Amended) The dual ended handle of claim 13, wherein the at least one arm moves from the second position to the first position in response to contacting the at least one tooth as the second male threaded fastener is coupled to the second female threaded counter bore.  
15. (Currently Amended) The dual ended handle of claim 10, wherein: the [[grip]] first grip end includes an opening having [[a]] the tapered portion, the tapered portion engaging the tapered cone when the grip is coupled to the connection member; and the [[grip]] first grip end includes [[a] the first female threaded counter bore sized to couple with the first male threaded fastener.  
16. (Original) The dual ended handle of claim 10, wherein the grip further includes a hole extending therethrough, the hole being arranged transverse to a longitudinal axis of the grip.  
17-22 (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 8,991,012 is the closest prior art and discloses a dual ended handle with a pole and a grip, however, ‘012 does not disclose a pole with a first pole end and a second pole end, the first pole end having a first male threaded fastener and an implement connecting feature having a tapered cone, the second pole end having a second male threaded fastener and a locking member; and  a grip having a first grip end having a first female threaded counter bore and a tapered portion configured to releasably engage at least one of the first male threaded fastener and the implement connecting feature of the first pole end, and a second grip end having a second female threaded counter bore and a locking portion configured to releasably engage the second male threaded fastener of the second pole end, as required by independent claim 1. In particular, the grip of ‘012 has only one female threaded counter bore and a tapered portion which is configured to selectively connect to the first and second ends of the poles. In contrast, the grip of claim 1 has both a first and second female threaded counter bore, one end having a tapered portion, and the other end having a locking portion. These two distinct ends of the grip each correspond to one of the ends of the pole for fastening therewith. Such a configuration allows the pole of the dual ended handle to have two ends which are more different from one another, and therefore capable of connection with more different tools/implements, than the handle of the prior art. The limitations of independent claim 1, in combination, define over the prior art of record. Independent claim 10 requires substantially the same limitations as identified in claim 1 and is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677